Komisyon sa Pantay na Pagkakataon sa Trabaho
(Equal Employment Opportunity Commission o EEOC)
at
Sangay ng mga Karapatang‐Sibil ng Kagawaran ng Hustiya, Tanggapan ng
Espesyal na Abogado para sa Hindi Patas na Mga Kasanayan sa Trabaho na
may Kaugnayan sa Imigrasyon (Office of Special Counsel o OSC)
Alam Ba Ninyo Kung Saan Pupunta?

Maraming mga pederal na batas ang nagpoprotekta sa mga aplikante sa trabaho at mga manggagawa mula sa
diskriminasyon sa trabaho. Ipinapatupad ang mga batas na ito ng mga pederal na ahensiya na nag‐iimbestiga sa
diskriminasyon.
Kadalasan hindi alam ng mga tao kung saan kukuha ng tulong kapag naniniwala silang biktima sila ng diskriminasyon
dahil, depende sa uri ng diskriminasyon o laki ng employer, maaaring sangkot ang iba't‐ibang mga ahensiya.
Tutulungan kayo ng pulyetong ito na maunawaan kung sa aling ahensiya makikipag‐ugnayan kung sa palagay ninyo
kayo ay isang biktima ng diskriminasyon.

Diskriminasyon Batay sa Bansang Pinagmulan
Ano ang diskriminasyon sa trabaho na batay sa bansang pinagmulan?

Sa pangkalahatan, ito ay kapag iba ang pagtrato sa inyo ng inyong employer batay sa bansa kung saan kayo
ipinanganak o ninuno (aktwal o ipinahiwatig), lahi, o sa ilang mga pangyayari, batay sa inyong punto o kakayahang
magsalita ng Ingles.
Ang isang halimbawa ng diskriminasyon sa bansang pinagmulan ay kapag kumukuha lamang ang mga employer
ng mga manggagawa na Ingles ang katutubong‐wika nang hindi isinasaalang‐alang kung makakahadlang ang
punto sa pagganap sa trabaho.

Sa aling ahensiya ako makikipag‐ugnayan kung gusto kong magsampa ng kaso ng diskriminasyon
batay sa bansang pinagmulan?

Kung ang inyong employer ay may hindi bababa sa 15 empleyado sa buong kumpanya (hindi lang sa lugar
kung saan kayo nagtrabaho), dapat kayong magsampa ng kaso sa EEOC. Maaari kayong tumawag sa 1‐800‐669‐
4000 o pumunta sa online sa www.eeoc.gov/field para hanapin ang inyong lokal na opisina.
Kung ang inyong employer ay may mga empleyadong nasa pagitan ng 4 at 14 sa buong kumpanya, dapat
kayong magsampa ng kaso sa OSC. Maaari ninyong tawagan ang hotline ng OSC sa 1‐800‐255‐7688 para
magtanong tungkol sa inyong mga karapatan, o bisitahin ang website ng OSC sa: www.justice.gov/crt/about/osc

Diskriminasyon Batay sa Katayuan sa Pagkamamamayan
Ano ang diskriminasyon sa trabaho batay sa katayuan sa pagkamamamayan?

Ito ay kapag iba ang pagtrato sa inyo ng inyong employer dahil kayo ay isang mamamayan ng Estados Unidos o
hindi, o dahil kayo ay isang partikular na klase ng imigrante.
Ang isang halimbawa ng diskriminasyon sa katayuan sa pagkamamamayan ay kapag gusto lamang kumuha ng mga
employer ng mga taong may H1‐B visa.

Sa aling ahensiya ako makikipag‐ugnayan kung gusto kong magsampa ng kaso ng diskriminasyon
batay sa katayuan sa pagkamamamayan?

Kung ang inyong employer ay may hindi bababa sa 4 na empleyado sa buong kumpanya, dapat kayong magsampa
ng kaso sa OSC. Maaari ninyong tawagan ang hotline ng OSC sa 1‐800‐255‐7688 para magtanong tungkol sa
inyong mga karapatan, o bisitahin ang website ng OSC sa: www.justice.gov/crt/about/osc

Tagalog

Diskriminasyon sa Anyo ng Pang‐aabuso sa Dokumento ng I‐9 o "E‐Verify" (Beripikasyong
Elektroniko)
Ano ang pang‐aabuso sa dokumento?
Ang pang‐aabuso sa dokumento ay kapag pinatutunayan ng isang employer ang pagiging karapat‐dapat sa trabaho,
humihingi ng karagdagan o iba't‐ibang mga dokumento maliban sa hinihingi ng pederal na batas, tinatanggihan
ang mga balidong dokumento, o humihingi ng mga partikular na dokumento batay sa katayuan sa
pagkamamamayan o bansang pinagmulan ng manggagawa. Maaari rin mangyari ang pang‐aabuso sa dokumento
kung dinidiskrimina kayo ng inyong employer kapag gumagamit ng E‐Verify.
Ang isang halimbawa ng pang‐aabuso sa dokumento ay kung pipiliin ninyong ipakita ang isang lisensya sa
pagmamaneho at Social Security card kapag kinuha sa trabaho, nguni't hihilingin rin ng inyong employer na
makita ang inyong Permanent Resident Card (green card).

Sa aling ahensiya ako makikipag‐ugnayan kung gusto kong magsampa ng kaso ng diskriminasyon batay
sa pang‐aabuso sa dokumento?
Kung ang inyong employer ay mayroong hindi bababa sa 4 na empleyado sa buong kumpanya, dapat kayong
magsampa ng kaso sa OSC. Maaari ninyong tawagan ang hotline ng OSC sa 1‐800‐255‐7688 para magtanong
tungkol sa inyong mga karapatan, o bisitahin ang website ng OSC sa: www.justice.gov/crt/about/osc

Mayroon Kayong Mga Karagdagang Proteksyon!

Sa ilalim ng pederal na batas, protektado rin kayo mula sa diskriminasyon sa trabaho batay sa lahi, kulay, kasarian,
kapansanan, relihiyon, edad (mahigit sa 40), at henetikong impormasyon (na kinabibilangan ng medikal na
kasaysayan ng pamilya), at mula sa paghihiganti para sa pagrereklamo tungkol sa diskriminasyon o pagsali sa
protektadong gawain.
Kung ang employer ay mayroong hindi bababa sa 15 empleyado1 sa buong kumpanya (hindi lang sa lugar kung
saan kayo nagtrabaho), dapat kayong magsampa ng kaso sa EEOC. Maaari kayong tumawag sa 1‐800‐669‐4000 o
pumunta sa online sa www.eeoc.gov/field para hanapin ang inyong lokal na opisina.
Ang ilang mga estado ay mayroon ding mga batas na nagpoprotekta sa mga aplikante at empleyado laban sa
diskriminasyon batay sa lahi, kulay, kasarian, kapansanan, relihiyon, edad (mahigit at mas bata sa 40 taon),
sekswal na oryentasyon, katayuan sa pagkamamamayan, bansang pinagmulan, at katayuan ng pamilya
bukod sa iba pang mga batayan. Maaaring masaklaw ng mga batas na ito ang mga employer na may mas kaunti sa
15 empleyado.
Sa ilang mga lugar, maaari ninyong tawagan ang 311 para sa impormasyon sa inyong mga lokal na karapatang pantao
o sa mga ahensiya ng walang kinikilingang kasanayan sa trabaho na nagpapatupad ng mga batas laban sa
diskriminasyon. Maaari rin ninyong subukang maghanap sa online para sa impormasyon tungkol sa mga ahensiyang
ito.

Mga Limitasyon sa Oras

Kung sa palagay ninyo kayo ay isang biktima ng diskriminasyon sa trabaho, mahalagang humingi kayo kaagad ng
tulong dahil mayroong limitadong panahon para magsampa kayo ng kaso. Hinihiling ng ilang mga batas na
magsampa kayo ng kaso sa loob ng 180 araw, at kung hindi, mawawala ang inyong mga karapatan kung
maghihintay kayo!
Para sa mga katanungan tungkol sa inyong mga karapatan sa trabaho, maaari ninyong tawagan ang hotline ng OSC sa
1‐800‐255‐7688. Magagamit ang hotline ng alas‐9 ng umaga hanggang alas‐5 ng hapon Eastern Time, Lunes
hanggang Biyernes at makakatanggap kayo ng agarang tulong. Maaaring maging walang pagkakakilanlan ang inyong
tawag kung pipiliin ninyo ito. Mayroon ding pagsasalin sa ibang wika.
Maaari rin ninyong tawagan ang EEOC sa 1‐800‐669‐4000. Magagamit ito ng alas‐7 ng umaga hanggang alas‐8 ng
gabi Eastern Time, Lunes hanggang Biyernes. Mayroon ding pagsasalin sa ibang wika.
Kung hindi kayo sigurado kung aling ahensiya ang tatawagan, mangyaring tawagan ang alinman sa numerong nasa
itaas at titiyakin naming ituro kayo sa wastong ahensiya para sa tulong.
1

Para sa diskriminasyon sa edad, ang inyong employer ay dapat magkaroon ng hindi bababa sa 20 empleyado sa buong kumpanya.

